Citation Nr: 1223590	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-27 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to specially adapted housing or special home adaptation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel











INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from February 1941 to October 1945 and August 1949 to December 1952. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in July 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2012, the RO issued a statement of the case on new and material evidence claims, claims for service connection, and a claim for increase.   In March 2012 and in June 2012, the Veteran submitted statements, pertaining to the claims addressed in the statement of the case, directly to the Board.  Under 38 C.F.R. § 20.300, if it is the Veteran's intent that the statements constitute a substantive appeal in order to perfect the appeal, following the issuance of the statement of the case, the substantive appeal must be filed with the Regional Office.  For this reason, the Board is referring to the RO the question whether the Veteran's statements constitute a substantive appeal timely filed. 

In February 2012, the Veteran withdrew his request for a hearing before the Board.









FINDINGS OF FACT

1.  Service connection is in effect for conversion reaction and posttraumatic stress disorder, rated 70 percent, and residuals of an appendectomy, rated 0 percent disabling; the combined rating is 70 percent; the Veteran is also rated totally disabled based on individual unemployability.  

2.  The Veteran does not have a permanent and total service-connected disability of either blindness, the upper or lower extremities, a full thickness or subdermal burns, or an inhalation injury. 


CONCLUSION OF LAW

The criteria for assistance in acquiring specially adapted housing or special home adaptation have not been met.  38 U.S.C.A. §§ 2101(a) and (b), 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§3.809 and 3.809a (2011).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The U.S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, the VCAA is not applicable.



Facts 

The Veteran filed his claim in May 2008.

Service connection is in effect for conversion reaction and posttraumatic stress disorder, rated 70 percent, and residuals of an appendectomy, rated 0 percent disabling; the combined rating is 70 percent.  The Veteran is also rated totally disabled based on individual unemployability.  

Legal Criteria

Specially Adapted Housing or Special Home Adaptation 

Under 38 C.F.R. § 3.809, a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C. 2101(a) or 2101A(a) may be extended to a Veteran if the following requirements are met:  

A Veteran must be entitled to compensation for a disability rated as permanent and total due to:

(1)  The loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or

(2)  Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or 

(3)  The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or 






(4)  The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or 

(5)  The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or 

(6)  Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 

Under 38 C.F.R. § 3.809a, a certificate of eligibility for assistance in acquiring necessary special home adaptations may be issued, if the following requirements are met: 

(a)  The Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under § 3.809, and 

(b)  The Veteran must be entitled to compensation for a disability rated as permanent and total due to: 

(1)  Include the anatomical loss or loss of use of both hands, or 

(2)  Be due to: 

(i) Blindness in both eyes with 5/200 visual acuity or less, or 






(ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or 
(iii) Full thickness or subdermal burns that have resulted in contracture (s) with limitation of motion of one or more extremities or the trunk, or 
(iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease). 

The regulations were amended in October 25, 2010, and apply to the current claim, except for 38 C.F.R. § 3.309 (b)(6), pertaining to severe burns, and 38 C.F.R. § 3.809a (b)(2)(ii) through (b)(2)(iv), pertaining to severe burns, which apply to claims filed on or after July 30, 2008.

Analysis

The Veteran argues that he uses a walker and a cane to ambulate since undergoing surgery in 2006.  

The Veteran's service-connected disabilities, namely, conversion reaction and posttraumatic stress disorder, and residuals of an appendectomy, do not result in the loss, or loss of use, of both lower extremities, blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow.  Accordingly, the claim for specially adapted housing must be denied based on the lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).


The Veteran's service-connected disabilities, namely, conversion reaction and posttraumatic stress disorder, and residuals of an appendectomy, do not result in the anatomical loss or loss of use of both hands, or blindness in both eyes with 5/200 visual acuity or less.  Accordingly, the claim for special home adaptations must be denied based on the lack of legal merit.  See Sabonis at 430.

In summary, the Veteran does not meet any of the criteria of 38 C.F.R. § 3.809 or 38 C.F.R. § 3.309a as a result of service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt standard of proof does not apply.  


ORDER

Entitlement to specially adapted housing or special home adaptation is denied.




____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


